Citation Nr: 1521447	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  01-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1977 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2013, the Board assumed jurisdiction over this issue as part of a then-pending increased rating claim.  It then remanded entitlement to a TDIU for further development.  Specifically, the Board ordered a VA examination to address whether the Veteran's current service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment.  Review of the resulting VA examinations reveals that there has been at least substantial compliance with the remand directives and the Board will adjudicate the claim.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The issue of whether clear and unmistakable error exists in a July 2012 denial of service connection for hypertension has been raised by the record in the representative's April 2015 written brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's service connected disabilities do not prevent him from finding and maintaining substantially gainful employment that is sedentary in nature.  





CONCLUSION OF LAW

The criteria are not met for entitlement to a TDIU. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim. 

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  The Veteran was provided proper VCAA notice in October 2013.  He has not alleged any notice deficiency that is unduly prejudicial.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Additionally, his service treatment records, Social Security Administration (SSA) records, and identified post-service treatment records have been obtained and he has been afforded appropriate VA examinations, most recently in June 2014 that specifically addressed whether his -service connected disabilities rendered him unable of maintaining substantially gainful employment.  Thus, VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II. TDIU

The Veteran alleges that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  Social Security records indicate that he last worked in July 2001 performing engineering drafting.  Prior jobs included working as a filing clerk, a lineman performing flight support, a delivery driver, an assistant counselor at a high school, and a resident manager.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran is currently in receipt of a 40 percent rating for degenerative joint disease of the lumbosacral spine, a 40 percent rating for lumbar radiculopathy of the right lower extremity associated with the degenerative joint disease, and a 20 percent rating for left leg polyradiculopathy associated with the degenerative joint disease.  He has a combined rating of 70 percent.  Therefore he meets the scheduler criteria found in 38 C.F.R. § 4.16(a).

While the regulations do not define "substantially gainful occupation", VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the similar term of "substantially gainful employment" as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See also Faust v. West, 13 Vet. App. 342 (2000) (defining "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to the veteran's earned annual income....)

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

A Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment, however, is not enough.  A high rating in itself constitutes recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id. 

That said, requiring a Veteran to prove that he is 100 percent or totally unemployable is different than requiring proof that he cannot obtain and maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of a Veteran's overall employability.  A requirement that a Veteran prove 100 percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Turning now to the facts of the present case, the record indicates that  there is a private examination dated in May 2002 that covered the Veteran's left elbow problems as well as his back pain.  The examiner indicated that the Veteran was able to sit for 20 to 30 minutes, stand for 15 minutes, and walk for one to one and a half blocks.  In the "functional assessment" section of the examination report, the examiner stated that the Veteran's conditions limited to standing, walking, or sitting for six hours in an eight hour work day with frequent breaks.  He also stated that the Veteran was limited to lifting and carrying objects weighing 10 pounds with the left hand and 20 pounds with the right hand.  There were no postural or manipulative limitations.  

The Veteran was awarded SSA disability benefits in a September 2003 decision.  The decision outlined three impairments as "severe": left ulnar neuropathy, hypertension, and obstructive sleep apnea.  As part of the SSA disability process, the Veteran underwent an examination at a neurology and pain center in June 2003.  However, the Veteran's chief complaint at the examination was left arm pain and not one of his service-connected conditions.  The examiner did diagnose low back pain with some radiculopathy.  

The Veteran underwent a VA spine examination in January 2010.  The examiner diagnosed lumbar spine degenerative disc disease with left radiculopathy.  He indicated that this condition had significant effects on the Veteran's usual occupation in that it caused problems with lifting and carrying, a lack of stamina, decreased strength, and lower extremity pain.  The Veteran reported he was not employed due to his back problems.  

There is form filled out by a private physician dated May 2012 which discusses the effects of the Veteran's disabilities on his employment.  The physician checked that the Veteran did have a medically determinable physical or mental impairment that prevents him from engaging in any substantial gainful activity in any field of work.  The physician identified the disabilities as right leg polyradiculopathy, left leg polyradiculopathy, and degenerative joint disease of the lumbosacral spine and bilateral knees.  The physician stated that the multilevel degenerative changes of the lumbar spine were moderate.  The conditions caused the Veteran certain limitations, including limiting to sitting for 30 minutes, standing for one hour, walking for a half mile with a cane, and lifting 20 pounds.  There were minimal limitations on activities of daily living.  

He underwent a VA peripheral nerve examination in May 2012.  The examiner indicated the claims file was reviewed.  The Veteran was diagnosed with bilateral lumbar radiculopathy.  A complete examination of the condition was performed, the results of which are contained in the examination report.  The examiner indicated that the nerve condition impacted the Veteran's ability to work in that it prevented physical employment.  However, the examiner denied that it prevented sedentary work.  

He underwent another VA examination in June 2014.  The examiner indicated the claims file was reviewed.  The Veteran's main diagnosis of degenerative disc disease of the lumbar spine was noted, as well as the associated radiculopathy.  The examiner recorded that the pain level was worse for bending, walking, and physical activities.  A complete examination of the Veteran's lumbar spine and peripheral nerves was performed, the results of which are contained in the examination report.  Ultimately, the examiner opined that it was less likely than not that the service-connected conditions prevented the Veteran from obtaining gainful employment.  The examiner stated that the lumbar back condition and associated radiculopathy conditions would prevent physical employment, but not that of sedentary nature.  He continued that based on the severity of the conditions and a review of the claims file, the Veteran appeared able to perform all basic activities of daily living and light duties and thus, could perform the sedentary work.  

After review of the relevant evidence, the Board must deny the Veteran's claim.  It places great weight on the opinion of the June 2014 VA examiner, who opined that the Veteran's service-connected conditions would not prevent him from obtaining sedentary work.  The opinion is the only one of record concerning only the effects of the Veteran's service-connected disabilities and is supported by a well-reasoned rationale.  While the May 2012 form filled out by the private physician opined that the Veteran had a disability that prevented him from engaging in substantially gainful employment, the physician listed a knee condition as one of the contributing disabilities.  The Veteran is not service-connected for a knee condition and thus, this form is outweighed by the June 2014 VA examination, which is in agreement with May 2012 VA examination in concluding that the Veteran could perform sedentary work.

The Board has considered the Veteran's contention that he is unable to work due to his service-connected disabilities, but accords more weight to the findings of the VA examiner who found that he could still perform sedentary work.  The VA examiner is a medical professional who has the expertise to make an accurate assessment in this regard, while the Veteran, as a lay person, does not possess such expertise.  Thus, his statements are outweighed by the VA examiner's opinion.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

In conclusion, the Board finds that the Veteran is not precluded from finding and maintaining employment solely due to his service-connected disabilities.  Accordingly, entitlement to TDIU is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






ORDER

Entitlement to a TDIU is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


